Exhibit 10.76

FIRST AMENDMENT TO CROSS LICENSE AGREEMENT

This FIRST AMENDMENT TO CROSS LICENSE AGREEMENT (this “First Amendment”), dated
as of the 26th day of October, 2012 (the “First Amendment Date”), is entered
into by and between Intuitive Surgical Operations, Inc., a Delaware corporation
having its principal place of business at 1266 Kifer Road, Sunnyvale, California
94086 (“ISOI”)—on behalf of Intuitive Surgical, Inc. and all subsidiary
Affiliates of Intuitive Surgical, Inc.—and Hansen Medical, Inc., a Delaware
corporation having its principal place of business at 800 E. Middlefield Road,
Mountain View, California 94043 (“Hansen”).

R E C I T A L S

WHEREAS, Intuitive Surgical, Inc. and Hansen have entered into that certain
Cross License Agreement (the “Agreement”) dated as of September 1, 2005
(“Effective Date”) pursuant to which Intuitive Surgical, Inc. and Hansen each
granted to the other certain licenses for patents and patent applications in
specified fields of use as further set forth therein;

WHEREAS, Intuitive Surgical, Inc. has assigned to ISOI all of Intuitive
Surgical, Inc.’s rights and obligation under the Agreement;

WHEREAS, the Parties now desire to expand the scope of Hansen’s license to ISOI,
all on terms and conditions set forth herein; and

WHEREAS, ISI and Hansen are entering into a Common Stock Purchase Agreement
pursuant to which ISI is acquiring shares of Common Stock of Hansen for an
aggregate purchase price of $10,000,000 and on other terms and conditions set
forth therein.

NOW, THEREFORE, in full consideration of the mutual covenants and premises
contained herein, the Parties agree as follows:

 

1. Terms. Capitalized terms used in this First Amendment and not otherwise
defined herein shall have the meanings given thereto in the Agreement.

 

2. License Fee. In consideration of the rights and licenses granted by Hansen to
ISI hereunder, ISOI shall pay to Hansen, within seven (7) days following the
First Amendment Date, a license fee of Twenty Million United States Dollars (US
$20,000,000)]. Until such payment is made by ISOI, no license granted by Hansen
for the Hansen Subsequent Patents and the Hansen Future Patents under this First
Amendment shall be deemed effective. Such license fee shall be non-creditable
and non-refundable.

 

3.

Intuitive Surgical. The term “ISI”, either by itself or as part of a defined
term, is amended to mean, individually and collectively, Intuitive Surgical,
Inc. and all subsidiary Affiliates of Intuitive Surgical, Inc. (e.g., ISOI).
Therefore, unless otherwise specified, rights granted to “ISI” are granted to
Intuitive Surgical, Inc. and all subsidiary Affiliates of Intuitive Surgical,
Inc., and obligations imposed on “ISI” under the Agreement as amended by this
First Amendment may be complied with by one or more of

 

1



--------------------------------------------------------------------------------

  Intuitive Surgical, Inc. or the subsidiary Affiliates of Intuitive Surgical,
Inc. Obligations imposed under the Agreement as amended by this First Amendment
on a specific ISI entity shall be considered fulfilled if complied with by
another ISI entity. ISI may specify to Hansen which ISI entity is to receive
payments under Sections 3.3 and 3.4 of this Agreement, and in the absence of
such specification such payments shall be made to ISOI.

 

4. Section 1.10. Section 1.10 of the Agreement is hereby deleted in its entirety
and replaced with the following:

“Hansen Field of Use” means the research, development, manufacture, use, sale,
promotion, distribution and importation of medical devices and systems for
intravascular approaches for the diagnosis and/or treatment of cardiovascular,
neurovascular, and peripheral vascular diseases, wherein the distal end of the
medical device or system, after entering a blood vessel, remains within the
blood vessel or branches of the blood vessel for the delivery of the diagnostic
or therapeutic modality for which the device or system is being used. For
clarity, as used in this Section 1.10 and in Section 1.18, “vascular” and terms
containing “—vascular” mean blood vessel (artery, arteriole, vein, venule, or
capillary). The Parties agree that “intravascular approach” means navigating
inside a blood vessel; “cardiovascular disease” means a disease, deformity, or
injury inside or to the heart or inside or to the blood vessels that transport
blood to and from the heart muscle; “neurovascular disease” means a disease,
deformity, or injury inside or to the blood vessels that transport blood to and
from the brain; and “peripheral vascular disease” means a disease, deformity, or
injury inside or to blood vessels. The Parties agree that performing diagnosis
and/or treatment in an interior chamber of the heart is considered to be within
the Hansen Field of Use if entry into the heart is made by intravascular
approach.

 

5. Section 1.13. Section 1.13 of the Agreement is hereby deleted in its entirety
and replaced with the following:

“Hansen Patents” means, individually and collectively, the Hansen Original
Patents, Hansen Subsequent Patents and Hansen Future Patents.

 

  (A)

“Hansen Original Patent” means: (a) any patent or patent application that has a
filing date on or prior to the Effective Date that is either (i) owned by Hansen
or an Affiliate of Hansen or (ii) licensed to Hansen or an Affiliate of Hansen,
with the right to grant sublicenses under such patents and patent applications;
(b) any divisional, continuation, or continuation-in-part (but only to the
extent claims in such CIP that are based on and enabled by the subject matter
disclosed in a patent or patent application meeting the criteria of subclause
(a) of this Section 1.13(A) above) application that is based upon the patents or
patent applications in subclause (a) of this Section 1.13(A) above, and all
foreign patents applications claiming priority from any of the foregoing patents
and patent applications; and (c) any patent issuing on any of the foregoing
applications, and including any reissue, re-examination, renewal, extension, or
supplementary protection certificate (or the like) of any such patent. For
clarity, the term “Hansen Original Patent” shall not include any patent or
patent application (x) that is owned

 

2



--------------------------------------------------------------------------------

  or controlled by an entity that is not an Affiliate of Hansen as of the
Effective Date and that subsequently becomes an Affiliate of Hansen; or
(y) rights to which Hansen acquires from a third party after the Effective Date,
whether by merger, acquisition, asset purchase, license or otherwise.

 

  (B) “Hansen Subsequent Patent” means: (a) any patent or patent application
that is conceived or has a filing date between the Effective Date and the First
Amendment Date; (b) any divisional, continuation, or continuation-in-part (but
only to the extent claims in such CIP that are based on and enabled by the
subject matter disclosed in a patent or patent application meeting the criteria
of subclause (a) of this Section 1.13(B) above) application that is based upon
the patents or patent applications in subclause (a) of this Section 1.13(B)
above, and all foreign patents applications claiming priority from any of the
foregoing patents and patent applications; (c) any patent issuing on any of the
foregoing applications, including any reissue, re-examination, renewal,
extension, or supplementary protection certificate (or the like) of any such
patent; and (d) any patent or patent application claiming priority to the same
patent or patent application as any of the foregoing applications; provided,
however, that in all such cases (a) to (d), such patent or patent application
shall be a Hansen Subsequent Patent only if such patent or patent application is
either (i) owned by Hansen or an Affiliate of Hansen, or (ii) licensed to Hansen
or an Affiliate of Hansen with the right to grant sublicenses under such patents
and patent applications within the scope of the licenses granted by Hansen to
ISI hereunder, and in each case only if the license or sublicense thereof does
not give rise to any violation of the terms of any written agreement with a
third party pursuant to which Hansen obtained or developed such right. For
clarity, in the event a patent or application is licensed to Hansen or an
Affiliate of Hansen and Hansen is not empowered to grant ISI a Co-exclusive
license, then Hansen shall grant to ISI whatever license or right (e.g.,
non-exclusive license or non-assert) that Hansen is empowered to grant a
sublicensee, if any. Hansen Subsequent Patents include, but are not necessarily
limited to, patents and patent applications listed in Exhibit D.

 

  (C)

“Hansen Future Patent” means: (a) any patent or patent application that is
conceived or has a filing date within the Capture Period; (b) any divisional,
continuation, or continuation-in-part (but only to the extent claims in such CIP
that are based on and enabled by the subject matter disclosed in a patent or
patent application meeting the criteria of subclause (a) of this Section 1.13(C)
above) application that is based upon the patents or patent applications in
subclause (a) of this Section 1.13(C) above, and all foreign patents
applications claiming priority from any of the foregoing patents and patent
applications; (c) any patent issuing on any of the foregoing applications, and
including any reissue, re-examination, renewal, extension, or supplementary
protection certificate (or the like) of any such patent; and (d) any patent or
patent application claiming priority to the same patent or patent application as
any of the foregoing applications; provided, however, that in all such cases
(a) to (d), such patent or patent application shall constitute a Hansen Future
Patent only if it is either (i) owned by Hansen or an Affiliate of Hansen or
(ii) licensed to Hansen or an Affiliate of Hansen, with the right to grant
sublicenses under such patents and patent applications within the scope of the
licenses granted by Hansen to ISI hereunder, in each case only if the license or
sublicense thereof does not give rise to any violation of the terms of any
written agreement with a third party pursuant to which Hansen obtained or
developed such right. Notwithstanding the

 

3



--------------------------------------------------------------------------------

  foregoing, “Hansen Future Patent” does not include any patent or patent
application that has a filing date subsequent to the effective date of an
Acquisition of ISI or substantially all ISI assets (but not arising from any
business reorganization internal to ISI or ISI Affiliates) by one or more third
parties, nor any divisional, continuation, or continuation-in-part of any such
patent application, or any patent issuing on any such patent application, nor
any reissue, re-examination, renewal, extension, or supplementary protection
certificate (or the like) of any such patent. For clarity, in the event a patent
or application is licensed to Hansen or an Affiliate of Hansen and Hansen is not
empowered to grant ISI a Co-exclusive license, then Hansen shall grant to ISI
whatever license or right (e.g., non-exclusive license or non-assert) that
Hansen is empowered to grant a sublicensee, if any.

Notwithstanding the foregoing, to the extent any patent or patent application
that would otherwise qualify as a Hansen Subsequent Patent or Hansen Future
Patent under this Section 1.13 constitutes Hansen Cross-Licensed IP or
Hansen-Luna IP as such terms are defined in that certain Cross License Agreement
between ISOI and Hansen dated January 12, 2010 (“2010 FOSSL Cross License”) such
patent or patent application shall be governed solely by the terms of the 2010
FOSSL Cross License and shall not be subject to the terms and conditions hereof,
and are therefore excluded from the license to Hansen Subsequent Patents and
Hansen Future Patents hereunder.

Further notwithstanding the foregoing, if a patent or patent application that
would otherwise qualify as a Hansen Patent under this Section 1.13 is subject to
an agreement between Hansen (or a Hansen Affiliate) and a third party requiring
Hansen (or a Hansen Affiliate) to pay a royalty, net sales payment, or other
consideration to such third party as a result of the practice of the licensed
rights, then such patent or patent application shall be included in the Hansen
Patents only if ISI agrees to bear the cost of such royalty, net sales payment,
or other consideration that Hansen (or a Hansen Affiliate) is obligated to pay
under such agreement based on ISI’s use or practice of such patent rights.

In the event that Hansen or an Affiliate of Hansen undergoes an Acquisition by
or Asset Transfer to a third party, then: (1) Hansen Patents shall continue to
include all patents and patent applications which qualified as Hansen Patents
immediately prior to such Acquisition or Asset Transfer, (2) Hansen Patents
shall exclude any patents and patent applications owned or controlled by the
entity acquiring control of Hansen or the Affiliate of Hansen, or the applicable
assets, through such Acquisition or Asset Transfer (a “Hansen Acquiror”), or any
affiliate of such Hansen Acquiror, prior to the effective date of such
Acquisition or Asset Transfer, and (3) Hansen Patents shall exclude any patents
or patent applications filed by a Hansen Acquiror, or any Affiliate of such
Hansen Acquiror, following such Acquisition or Asset Transfer (other than those
patents and patent applications which qualify as Hansen Patents and are filed
after such Acquisition or Asset Transfer with respect to inventions conceived
solely by one or more employees, contractors, or agents of Hansen or of entities
that were Affiliates of Hansen prior to such Acquisition or Asset Transfer).

 

4



--------------------------------------------------------------------------------

6. Section 1.18.

The following text is hereby added to follow the existing Section 1.18 “ISI
Field of Use” definition:

For further clarity, the terms “diagnosis and/or surgical procedures” and
“diagnosis and/or surgery” in this Section 1.18 mean surgical diagnosis and/or
treatment of disease, deformity, or injury.

 

7. Section 1.30. New Section 1.30 is hereby added to the end of Article 1 of the
Agreement as follows:

“Capture Period” means the period commencing on the First Amendment Date and
ending three (3) years thereafter, or, if earlier, ending on the date this
Agreement is earlier terminated pursuant to Section 5.2, 5.3 or 5.4 below.

 

8. Section 2.6. Section 2.6 of the Agreement is hereby deleted in its entirety
and replaced with the following:

2.6 Disclosure of Patent Files. Hansen shall respond accurately and within
thirty (30) days to any reasonable request by ISI to provide to ISI a complete
and accurate copy of any unpublished Hansen Patent licensed under Section 2.1 of
this Agreement.

 

9. Section 2.7. Section 2.7 of the Agreement is hereby deleted in its entirety
and replaced with the following:

2.7 Compliance with Sublicense and Outlicense Obligations. Hansen covenants that
it shall comply with any applicable terms of any license agreement between ISI
and a third party that grants to ISI license rights under the third party’s
patents, which patents are ISI Patents that are sublicensed to Hansen under the
terms of this Cross License, but only to the extent such terms are provided to
Hansen in writing by ISI. ISI covenants that it shall comply with any applicable
terms of any license agreement between Hansen and a third party that grants to
Hansen license rights under the third party’s patents, which patents are Hansen
Patents that are sublicensed to ISI under the terms of this Cross License, but
only to the extent such terms are provided to ISI in writing by Hansen. The
Parties acknowledge that the rights and licenses granted hereunder to any
patents and patent applications that are licensed from a third party and
sublicensed hereunder are subject to the terms of the applicable license
agreement, and the rights and licenses therein granted hereunder are subject to,
and limited by, the scope of the rights that are available from such third party
to be sublicensed hereunder. Similarly, the rights and licenses granted to
patents and patent applications hereunder (other than Hansen Original Patents
and ISI Patents) are subject to any rights or licenses granted therein by the
Parties under agreements entered into with third parties.

 

10. Section 5.1. The last sentence of Section 5.1 of the Agreement is hereby
deleted in its entirety and replaced with the following:

Upon such expiration, the license rights granted in Sections 2.2 and 2.3 shall
survive.

 

5



--------------------------------------------------------------------------------

11. Section 6.1. Section 6.1 of the Agreement is hereby deemed deleted in its
entirely and replaced with the following:

6.1 No Solicitation and Release. Each Party agrees that it will not, directly or
indirectly, solicit to become an employee, contractor, or agent of the Party,
any person that such Party knows, or has reason to know, is employed by the
other Party. Notwithstanding the foregoing, nothing herein shall be construed to
prohibit either Party: (i) from placing advertisements for employment that are
directed at the public at large in any newspaper, trade magazine, on-line job
services, journals, or other periodicals, (ii) responding to unsolicited
inquiries about employment or contract opportunities or possibilities from
headhunters or other agents, or (iii) responding to unsolicited inquiries about
employment or contract opportunities from any individual. Nothing in this
section shall be construed to prohibit a party from hiring an employee of the
other party who has responded to a general solicitation of employment not
specifically directed at that employee.

Each Party, on behalf of its Affiliates, the Party’s successors and assigns, and
Affiliates of the Party’s successors and assigns, hereby irrevocably releases,
acquits, and forever discharges to the other Party, the other Party’s
Affiliates, the other Party’s officers, directors, employees, agents,
representatives, shareholders, customers, vendors, and the officers, directors,
employees, agents, representatives, shareholders, customers, vendors of the
other Party’s successors and assigns, from any and all claims, liability, or
damages associated with any breach and/or infraction related to this Section 6.1
that may have occurred on or prior to the First Amendment Date.

 

12. Section 7.3(b). Section 7.3(b) of the Agreement is hereby amended to replace
all references to “Hansen Patents” in such Section 7.3(b) with “Hansen Original
Patents.” Section 7.3(b) of the Agreement is hereby further amended to add the
following text immediately after “…terms of this Cross License” at the end of
such Section 7.3(b):

; and (iii) except for the Hansen Original Patents and the Hansen Subsequent
Patents (and except for any Hansen Cross-Licensed IP or Hansen-Luna IP), as of
the First Amendment Date, Hansen does not own or have the right to license to
ISI within the scope of the licenses herein any other patents or patent
applications with applicability in the ISI Field of Use. If either Party later
identifies any such patent or patent application, such Party will notify the
other Party and upon either Party’s request the Parties will update this
Agreement as necessary to include such patent or patent application

 

13. Section 7.5. New Section 7.5 is hereby added to the end of Article 7 of the
Agreement, as follows:

7.5 Rights in Bankruptcy. The Parties agree that each Party, as licensee of
certain rights under this Agreement, shall retain and may fully exercise all of
its rights and elections under the U.S. Bankruptcy Code. The Parties further
agree that, in the event of the commencement a bankruptcy proceeding by or
against a Party the other Party shall be entitled to exercise all rights provide
by law. The Parties acknowledge and agree that royalties to be paid pursuant to
Sections 3.3 and 3.4 of this Agreement shall constitute royalties within the
meaning of Bankruptcy Code § 365(n) with respect to the licenses of United
States patents hereunder.

 

6



--------------------------------------------------------------------------------

14. Exhibit D. New Exhibit D, attached hereto as Attachment 1 is hereby deemed
attached to the Agreement and incorporated therein by reference.

 

15. Miscellaneous.

 

  a. No Further Amendment; No Conflict. The Agreement remains in full force and
effect except solely to the extent expressly modified by this Amendment. If
there is a conflict between this First Amendment and the Agreement, this First
Amendment shall control.

 

  b. Entire Agreement. This First Amendment constitutes the entire agreement
among the Parties with respect to the amendment of the Agreement, and this First
Amendment supersedes all previous agreements and understandings, whether oral or
written, between the Parties with respect to the amendment of or addition to the
Agreement. For clarity, nothing in this First Amendment shall be construed to
modify, affect, or supersede the terms and conditions of the 2010 FOSSL Cross
License.

 

  c. Governing Law. This Amendment shall be governed by and construed under the
laws of the State of California without regard to the conflict of laws
provisions thereof.

IN WITNESS WHEREOF, the Parties have caused this First Amendment to be executed
by their duly respective authorized representative.

 

INTUITIVE SURGICAL OPERATIONS, INC.     HANSEN MEDICAL, INC. By:  

/s/ Mark Meltzer

    By:  

/s/ Bruce J Barclay

Name:   Mark Meltzer     Name:   Bruce J Barclay Title:   Senior Vice President
and General Counsel     Title:   President and CEO

 

 

7



--------------------------------------------------------------------------------

ATTACHMENT 1

EXHIBIT D

Hansen Subsequent Patents

 

8